Case: 19-10547      Document: 00515189772         Page: 1    Date Filed: 11/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-10547                                FILED
                                  Summary Calendar                       November 6, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
PIPER LAKAY ELLIS SNOWTON,

              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS; ROBERT WILKIE, SECRETARY, U.S.
DEPARTMENT OF VETERANS AFFAIRS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-2900


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       This court must examine the basis of its jurisdiction, on its own motion,
if necessary. Hill v. City of Seven Points, 230 F.3d 167, 169 (5th Cir. 2000).
“Pursuant to 28 U.S.C. § 2107(a) and Federal Rule of Appellate Procedure
4(a)(1)(A), the notice of appeal in a civil case must be filed within thirty days


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-10547       Document: 00515189772         Page: 2     Date Filed: 11/06/2019



                                       No. 19-10547
of entry of judgment.” Renfro v. Bingham, No. 18-40135, 2018 WL 3868749, at
*1 (5th Cir. May 30, 2018) (per curiam). “[T]he timely filing of a notice of
appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551
U.S. 205, 214 (2007).
       In this Federal Tort Claims Act case, the district court entered a final
judgment dismissing the complaint on November 27, 2018. The pro se plaintiff
thus had until December 27, 2018 to file a timely notice of appeal. The plaintiff
did not file a notice of appeal within the thirty-day period. Instead, in a motion
dated April 19, 2019, the plaintiff requested an extension of the deadline for
filing an appeal. 1 The district court construed the motion as both a motion for
extension of time and notice of appeal.             Under Federal Rule of Appellate
Procedure 4(a)(5), a district court may extend the deadline to file a notice of
appeal if the plaintiff shows “excusable neglect or good cause.” Fed. R. App. P.
4(a)(5)(A). As the district court noted, this deadline may not be extended,
however, unless the motion for extension of time was filed within thirty days
of the expiration of the time to appeal. Fed. R. App. P. 4(a)(5)(A)(i). Because
the period for filing a notice of appeal expired on December 27, 2018, the
plaintiff’s motion requesting an extension was due by Monday, January 28,
2019. See Fed. R. App. P. 26(a)(1). The April 19 motion and notice of appeal
were therefore untimely.
       As the plaintiff failed to file a timely notice of appeal, we do not have
jurisdiction.    See In re MDL 262, 799 F.2d 1076, 1078 (5th Cir. 1986)
(“Compliance with [Rule 4(a)(5)’s] requirement[s] is essential to confer
appellate jurisdiction.”). Accordingly, this appeal is:
                                                                             DISMISSED.



       1Although the motion is dated April 19, 2019, it was not docketed by the district court
until April 29, 2019.
                                              2